Humphreys, J. This suit was instituted by appellant to procure a writ of mandamus requiring Ed Deffenbaugh, as assessor of Crawford County, to assess all the real and personal property in the city of Van Burén, Arkansas, at its fair market value in money for the year 1915, and each year thereafter; and requiring W. T. England, S. L. Lewers and W. H. Lloyd, equalization board of said county, to equalize the assessment of said property at its full cash value in money, in order that a fund might be provided to redeem a warrant for $594, issued by the city of Van Burén to appellant in payment of fire hose. Appellees in substance answered that the real and personal property in the city of Van Bufen was assessed at 50 per cent, of its fair cash value; that the assessment so made was a uniform assessment that prevailed throughout the county of Crawford and State of Arkansas; and that said assessment was made in accordance with the Constitution and statutes of the State of Ark? ansas. Appellees filed a demurrer to the amended complaint of appellant, and appellant filed a demurrer to the amended answer of appellees. The cause was submitted to the circuit court sitting as a jury, upon the pleadings and an agreed statement of facts similar in all material parts to the facts in the recent case of State ex rel. Nelson v. Meek, County Assessor, et al., 127 Ark. 349, 192 S. W. 202, from which it found that the property was assessed and equalized in accordance with the Constitution and statutes of the State of Arkansas; whereupon, it denied the application, of appellant for a writ of mandamus and dismissed the complaint. From the findings and judgment of the circuit court appellant has prosecuted an appeal to this court. This case is ruled by the case of State ex rel. Nelson v. Meek, County Assessor, et al., 127 Ark. 349. The judgment is affirmed.